Citation Nr: 1328510	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a claimed 
disability manifested by the loss of feeling in the hands 
and feet.

4.  Entitlement to service connection for a respiratory 
disorder, to include asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 
1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a RO rating decision in June 2008.

In June 2010, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
is associated with the claims file.  

In September 2010, the Board remanded the case for further 
evidentiary development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that a claimant's 
identification of the benefit sought does not require any 
technical precision.  See Ingram v. Nicholson, 21 Vet. App. 
232, 256-57 (2007).  

A claimant may satisfy this requirement by referring to a 
body part or system that is disabled or by describing 
symptoms of the disability.  See Brokowski v. Shinseki, 23 
Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (stating that, when determining the 
scope of a claim, the Board must consider "the claimant's 
description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that 
the Secretary obtains in support of that claim"); 38 C.F.R. 
§ 3.159(c)(3).  

In light of Brokowski and Clemons, with respect to the 
Veteran's claim of service connection for stress-induced 
asthma, the record indicates that the Veteran may have some 
respiratory condition, to include episodic asthma and 
bronchial spasms, the Board has recharacterized the claim as 
indicated on the title page with respect to this issue.  

A review of the Veterans Benefits Management System (VBMS) 
and the Virtual VA paperless claims processing system 
reveals documents that are either duplicative of the 
evidence of record or are not pertinent to the present 
appeal, except for the Veteran's appellate brief dated in 
August 2013 in Virtual VA. 

The issue of service connection for a respiratory disorder 
to include asthma and for the claimed loss of feeling in 
hands and feet are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently does not have a bilateral hearing 
loss disability for VA compensation purposes.

2.  The Veteran is not shown to have manifested complaints 
or findings referable to tinnitus in service or for many 
years thereafter.   

3.  The Veteran is not shown to have tinnitus that is due to 
noise exposure or another event or incident of his period of 
active service.    



CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss disability must be denied by operation of law.  38 
U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2012).

2.  The Veteran does not have a disability manifested by 
tinnitus that is due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A.§§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in 
April 2008 before adjudication in June 2008.  The Veteran 
was notified of the evidence needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and the 
provisions for disability ratings and for the effective date 
of the claims.  The requirements with respect to the content 
of the notice were met in this case.


Duty to Assist

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in 
obtaining any outstanding records of identified VA or 
private medical treatment relevant to his claim, and 
affording him an examination when appropriate.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

VA has fulfilled its duty to assist in obtaining identified 
and available evidence needed to substantiate the claims.  
The service treatment records, post-service medical records 
and lay statements have been associated with the record.  

Additionally, the Veteran was afforded an audiological VA 
examination in October 2010 pursuant to the Board remand.  
An addendum medical opinion was sought for the tinnitus 
issue in October 2011, which the Board finds adequate as the 
VA examiner based his statement on his examination of  the 
Veteran, considered the Veteran's self-reported history of 
noise exposure, and provided an etiological opinion that is 
consistent with the evidence of record.  

The Veteran was also afforded an opportunity to present 
testimony at a hearing before the Board.  During the 
hearing, the VLJ clarified the issues on appeal, explained 
the concept of service connection, identified an evidentiary 
deficit, and suggested the submission of additional evidence 
to support the Veteran's claim.  The actions of the VLJ 
supplement VCAA and comply with any related duties owed 
during a hearing.  See 38 C.F.R. § 3.103.

Significantly, the Veteran and his representative have not 
identified, nor does the record otherwise show, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Principles of Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Establishing service connection generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
claimed in-service disease or injury and the current 
disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2009); 38 C.F.R. § 3.303(a). 

Service incurrence may be presumed for some chronic 
disorders, including a sensorineural hearing loss, when 
demonstrated to a compensable degree within one year 
following separation from service.  38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013) (the theory of continuity of symptomatology can be 
used only in cases involving those conditions explicitly 
recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Hearing Loss

The Veteran contends that he has a bilateral hearing loss 
that is the result of his duties in service that included 
aircraft maintenance, which exposed him to jet engine noise.

In addition to general principles and regulations concerning 
service connection , there are also specific requirements 
regarding what constitutes a hearing loss disability under 
VA law.  The threshold for normal hearing is from 0 to 20 
decibels at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz, and a higher threshold level indicates some 
degree of hearing impairment, but not necessarily a hearing 
loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (citing as authority Current 
Medical Diagnosis and Treatment, 110-11 (Stephen A. 
Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold question that must be addressed in this case 
(as with any claim seeking service connection) is whether 
the Veteran has a disability within the meaning of the law, 
for which service connection is sought.  See 38 C.F.R. 
§ 3.385 (determines what constitutes a hearing loss 
disability within VA law).

The DD Form 214 confirms the Veteran's military occupational 
specialty is consistent with the Veteran's claim that he was 
routinely exposed to hazardous noise.  Therefore, the Board 
concedes that the Veteran was exposed to hazardous noise in 
service.  See 38 U.S.C.A. § 1154(a).  

The Veteran did not engage in combat as there is no evidence 
that he did (e.g., no awards/decorations suggesting combat 
participation).  Thus, 38 U.S.C.A. Section 1154(b) is not 
for application.

Regardless, on this record, the Veteran currently is not 
shown to have a hearing loss disability for VA compensation 
purposes. 
 
The service treatment records do not show that the Veteran's 
hearing loss ever reached the "disability" level under 38 
C.F.R. § 3.385 or that the Veteran made complaints of or 
received treatment for hearing complaints during service.  
The separation examination shows that the findings of 
hearing did not reach the level of a "disability." 
 
On enlistment examination in January 1975, puretone 
thresholds in decibels at 500, 1000, 2000, 3000 and 4000 
Hertz were 5, 5, 10, 10, and 5for the right ear and 15, 15, 
5, 5, and 10 for the left ear, respectively.  

On separation examination in August 1976, puretone 
thresholds in decibels at 500, 1000, 2000, 3000 and 4000 
Hertz were 5, 0, 0, 0, and 0 in the right ear, and 5, 0, 0, 
0, and 5 in the left ear, respectively. 

The Board acknowledges that, even "when audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service".  Hensley, 5 Vet. App. at 160 (1993).  However, the 
post-service evidence of hearing acuity does not amount to a 
disability under VA standards.

The Veteran underwent a VA audiometric evaluation in 
November 2010.  Bilateral hearing was found to be within 
normal limits.  Puretone thresholds in decibels at 500, 
1000, 2000, 3000 and 4000 Hertz were 10, 5, 5, 10 and 25 in 
the left ear and 10, 15, 10, 10 and 25 in the right ear, 
respectively.  The speech recognition score using the 
Maryland CNC Test were 100 percent for both ears.

On this record, all of the above-cited testing results do 
not establish current hearing loss disability in either ear 
as defined by 38 C.F.R. § 3.385, as the auditory thresholds 
were not 40 decibels or greater at any of the frequencies, 
the auditory thresholds at minimum of three frequencies were 
not 26 decibels or greater, and the Maryland CNC speech 
recognition scores were not less than 94 percent.  See 38 
C.F.R. § 3.385.  

Thus, he did not meet the objective threshold for a hearing 
loss disability under VA regulation at any point during 
service or at any period thereafter.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.

Moreover, neither the Veteran nor his representative has 
presented or identified existing audiometric testing results 
that meet the requirements of that regulation for a hearing 
loss disability.  Instead, the record contains audiometric 
findings over the years that show his bilateral hearing has 
been consistently within normal limits as per VA 
regulations.  

As such, the Veteran is not found to have a bilateral 
hearing loss disability for compensation purposes under VA 
standards.  The objective test results are controlling in 
this case.  In the absence of evidence of a current 
disability, there can be no grant of service connection 
under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

For this reason, the Board finds that the claim for service 
connection for a claimed bilateral hearing loss disability 
must be denied by law. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Tinnitus

The Veteran also claims that he suffers from tinnitus that 
is related to his exposure to hazardous noise levels in 
service, specifically from working around loud jet engines.

Tinnitus is a condition under case law where lay observation 
has been found to be competent to establish the presence of 
the disability.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent).

The Veteran is competent to describe symptoms of an injury 
or illness, such as loss of hearing, and once such evidence 
is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency and credibility, which is a "factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted").  

As such, it is within the scope of the Veteran's competency 
for him to describe the ringing in his ears, or tinnitus, 
during service and thereafter.

However, the Board notes that the Veteran denied having 
current tinnitus at the time of the recent VA examination in 
October 2010, and the record does not show that he has ever 
actually complained of having ringing in his ears.  He filed 
a claim for tinnitus, but has not asserted that he 
experiences the symptomatology associated with tinnitus.

By way of history, the service treatment records are 
negative for complaints or finding referable to tinnitus, to 
include at the time of the Veteran's separation of service.  
His ears and drums were evaluated as normal, and he 
specifically denied having ear, nose or throat trouble and 
hearing loss at that time.

A VA treatment record dated in February 2008 notes that the 
Veteran told his treating physician that he had "chronic 
tinnitus."  In contrast, a February 2009 treatment note 
contained no such complaint of symptomatology (in fact, a 
review of the ears indicated "no change in hearing").  

The Veteran also made no specific mention of tinnitus at the 
recent  hearing when he only made reference to his claimed 
hearing loss that he claimed as having when he was 
experiencing difficulty breathing due to stress-induced 
asthma. 

In a November 2010 VA examination, the VA examiner opined 
that, because the Veteran currently denied having tinnitus, 
it was not caused by or the result of noise exposure in 
service.  The same examiner gave an addendum opinion with 
respect to tinnitus in October 2011 and repeated that the 
Veteran previously denied having tinnitus in November 2010; 
therefore, tinnitus was not caused by or a result of in-
service noise exposure.  

The first and perhaps most fundamental requirement for any 
service connection claim is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer, 3 Vet. App. at 225 (1992).  In the absence 
of proof of a current disability, there can be no valid 
claim.  Id.

As previously mentioned, tinnitus is a condition where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  Other than on his original claim form, the 
record does not show that the Veteran claimed an onset of 
tinnitus in service.  

Furthermore, the record does not show that the Veteran has 
consistently averred a having tinnitus since service.  While 
he filed a claim of service connection for tinnitus, he 
denied having tinnitus at the VA examination in November 
2010.  To the extent that the Veteran is currently alleging 
he has tinnitus, the Board cannot find him credible.  

Once evidence is determined to be competent, the Board must 
determine whether the evidence is also credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

The Veteran's credibility affects the weight to be given to 
his testimony and lay statements, and it is the Board's 
responsibility to determine the appropriate weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). 

Moreoever, there are other factors that weigh against the 
Veteran's credibility as to his lay assertions of having 
continuity of symptoms.  Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-
511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  Relevant here, the law also recognizes that personal 
interest may affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board must analyze the credibility and probative value 
of the evidence, account for the evidence it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant.  Caluza, 7 Vet. App. at 506.

The Veteran's lay statements regarding tinnitus are not 
found to be credible because they are directly contradict by 
his own statement as well as other evidence of record.  See 
Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  

Here, the Veteran's claim of having tinnitus is inconsistent 
with what he reported at the time of his separation from 
service in 1976 and with the information he provided to VA 
many years after service.   

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the tinnitus claim.  
38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

The claim of service connection for a claimed bilateral 
hearing loss is denied as a matter of law.

Service connection for tinnitus is denied.  


REMAND

The issue of service connection for a respiratory disorder 
to include asthma needs to be remanded for a VA examination 
and opinion from a VA examiner as to the etiology of any 
currently identified respiratory condition.

The Veteran initially filed his claim of service connection 
for stress-induced asthma in March 2008.  At that time, he 
also claimed service connection for major depression and 
anxiety.  

The Veteran was afforded a psychiatric examination in 
December 2010, when the VA examiner opined that the 
Veteran's "asthma" was really an undifferentiated somatoform 
disorder that was first manifested during service.  

By way of a September 2011 RO rating decision, the Veteran 
was granted service connection for undifferentiated 
somatoform disorder (also claimed as major depression and 
anxiety).  

Presently, the Veteran avers that his current asthma should 
be rated separately from the now service-connected 
undifferentiated somatoform disorder.  

The Board notes that the Veteran had a history of asthma, 
including a diagnosis of episodic asthma and stated that he 
had bronchial spasms that made it difficult to breathe.   

Similarly, the issue of service connection for loss of 
feeling in the hands and feet must also be remanded.  The 
Veteran testified during the hearing that he experienced a 
loss of feeling in his extremities when he was unable to 
breathe properly.  

While the respiratory disorder claim is being remanded for 
an examination, the VA examiner should be directed to 
identify any neurological findings pertaining to the hands 
and feet and furnish an opinion as to the likely etiology of 
such findings.

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  The RO should have the Veteran 
scheduled for a VA examination to 
determine the nature and likely etiology 
of the claimed respiratory disorder to 
include asthma and any neurological 
conditions claimed as a loss of feeling 
in hands and feet.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, post-service medical 
records, and lay assertions.

The examiner should identify all current 
respiratory disorders and neurological 
disorder affecting the extremities.  For 
each diagnosis identified, the examiner 
should opine as to (1) whether it is at 
least as likely as not that the current 
respiratory or neurological disability 
is due to an event or incident of the 
Veteran's period of active service, (2) 
whether it is at least as likely as not 
that the current respiratory disability 
is either caused or aggravated by the 
service-connected psychiatric disorder 
(undifferentiated somatoform disorder); 
and (3) whether it is at least as likely 
as not that any current disability 
manifested by the loss of feeling in his 
hands and feet is caused or aggravated 
by an identified respiratory disorder.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.) 

A clear explanation for all opinions and 
a discussion of the facts and medical 
principles involved is necessary.  

3.  After completing all indicated 
development, the RO should readjudicate 
the claims remaining on appeal in light 
of all the evidence of record.  If any 
benefits sought of appeal remains 
denied, the Veteran and his 
representative should be furnished a 
fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to response.  

Thereafter, if indicated, the case should be return to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


